IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONNA HANDFORTH, ELLEN               NOT FINAL UNTIL TIME EXPIRES TO
D. REEVES, TERESA                    FILE MOTION FOR REHEARING AND
FERGUSON, PAMELA                     DISPOSITION THEREOF IF FILED
BRENNAN, and KRISTI
SHANAHAN-LUKE,                       CASE NO. 1D16-1894
individually, and on behalf of all
others similarly situated,

      Appellants,

v.

THE STENOTYPE INSTITUTE
OF JACKSONVILLE, INC., a
Florida corporation, GLORIA J.
WILEY, individually, SLM
CORPORATION, SALLIE MAE,
INC., and DOES 1-10, inclusive,

     Appellees.
_____________________________/

Opinion filed January 5, 2017.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Brian W. Warwick, Janet R. Varnell and Steven T. Simmons, Jr., of Varnell &
Warwick, P.A., Lady Lake, for Appellants.

Rutledge R. Liles of Liles, Gavin, P.A., Jacksonville; Lisa M. Simonetti of Vedder
Price (CA), LLP, Los Angeles, CA, pro hac vice, for Appellees Navient
Corporation f/k/a SLM Corporation, Navient Solutions, Inc. f/k/a Sallie Mae, Inc.,
and Navient Credit Finance Corporation f/k/a SLM Education Credit Finance
Corporation.

PER CURIAM.
    AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.




                               2